                 UNITED STATES DISTRICT COURT FOR THE
                   MIDDLE DISTRICT OF PENNSYLVANIA

JAMES ROBINSON                                    : CIVIL ACTION NO. 3:CV-18-0462
                                                  :
               Plaintiff                          :
                                                  :
        v.                                        :           (Judge Munley)
                                                  :
JOHN E. WETZEL, et al,                            :
                                                  :
               Defendants                         :
:::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::
                                             ORDER

       AND NOW, THIS 16th DAY OF JANUARY 2020, for the reasons set forth

in the accompanying Memorandum, IT IS HEREBY ORDERED THAT:

       1.      Defendant’s motion for summary judgment (Doc. 16) is
               GRANTED. Judgment is hereby entered in favor of
               Defendants Kauffman and Sipple and against the Plaintiff.

       2.      The Clerk of Court is directed to CLOSE this case.

       3.      Any appeal taken from this order will be deemed
               frivolous, without probable cause, and not taken in good
               faith. See 28 U.S.C. §1915(a)(3).


                                             BY THE COURT:

                                             s/James M. Munley
                                             JUDGE JAMES M. MUNLEY
                                             United States District Judge
